Citation Nr: 0105142	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-04 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied an increased rating for 
bilateral hearing loss.  

In correspondence of record, the veteran complained of pain 
in the ear and balance problems reportedly attributable to an 
ear disability.  As the veteran is service connected for 
hearing loss and tinnitus only, the issue of service 
connection for an ear disability or disabilities manifested 
by ear pain and loss of balance is referred to the RO for 
appropriate action.


REMAND

The Board notes that it appears that some confusion has 
developed during the adjudication of the veteran's case.  In 
a March 1994 rating action, the RO denied an increased rating 
for the veteran's bilateral hearing loss.  In June 1994, the 
veteran filed a notice of disagreement (NOD) pertaining to 
the denial of an increased rating.  The RO issued a statement 
of the case (SOC) in July 1994, and the veteran perfected his 
appeal on the issue in August 1994.  In his VA Form 9, he 
requested that he be scheduled for a personal hearing before 
a Member of the Board at the RO.  The veteran's 
representative completed a VA Form 646 on the issue in 
September 1994, also noting that the veteran had requested a 
Travel Board hearing.  Subsequently, in a September 1995 
rating decision, the RO concluded that there was clear and 
unmistakable error in a May 1990 rating decision which failed 
to adjudicate a claim for service connection for tinnitus.  
Therefore, service connection was granted and a 10 percent 
rating was assigned, effective February 14, 1989.  In 
addition, the RO granted an earlier effective date of 
February 14, 1989, for the grant of a 10 percent rating for 
bilateral hearing loss.  The RO considered this a full grant 
of benefits and advised the veteran that no further action 
would be taken unless he advised them otherwise.  Hence, his 
appeal on the issue of entitlement to an increased rating for 
bilateral hearing loss was never certified to the Board for 
appellate review.  

Since the issue of entitlement to an increased rating for 
bilateral hearing loss was properly appealed by the veteran 
in August 1994, and the subsequent rating action addressed 
other issues, it may not be assumed that the increased rating 
appeal was satisfied.  It should have been certified to the 
Board for appellate review.  Furthermore, although a post-it 
note attached to the September 1994 VA Form 646 alludes to 
the matter being satisfied, it is unclear who wrote the note 
and it may not be considered a proper withdrawal of the claim 
by either the veteran or his accredited representative.  See 
38 C.F.R. § 20.204(b), (c) (2000).  Hence, the Board finds 
that that claim remains pending, and the subsequent appeal on 
the same issue becomes subsumed.  

The law provides that a veteran may request a hearing before 
a traveling Member of the Board, and the hearing shall be 
scheduled by the RO.  38 U.S.C.A. § 7107(d) (West Supp. 
2000); 38 C.F.R. § 20.704 (2000).  Since there is no 
indication in the record that the veteran had withdrawn his 
original request, the Board must assume that he still wishes 
to testify before a Member of the Board at the RO.  

Finally, the Board notes that, the Veterans Claims Assistance 
Act of 2000 was recently signed into law.  That law 
substantially revised VA's duty to assist claimants for VA 
benefits.  It also included an enhanced duty to notify the 
claimant as to what information and evidence is necessary to 
substantiate the claim.  Therefore, the RO should take 
appropriate action to comply with the notice and duty to 
assist provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied (including informing 
the veteran what evidence he needs to 
submit in support of his claim, and 
obtaining any relevant examinations and 
opinions).  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letters, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out, the 
RO should review the record and 
readjudicate the issue of entitlement to 
an increased rating for bilateral hearing 
loss.  If the determination remains 
adverse, the veteran and any appointed 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, and given an opportunity to 
respond.  

3.  After the above steps have been 
accomplished, the RO should schedule the 
veteran for a personal hearing before a 
Member of the Board at the RO.  The 
veteran and his representative should be 
notified of the date and time of any such 
hearing.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration if 
appropriate.  The veteran need take no action until he is 
informed.  However, he is advised that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


